Name: Commission Regulation (EEC) No 1960/85 of 16 July 1985 amending Regulation (EEC) No 2315/76 on the sale of butter from public storage
 Type: Regulation
 Subject Matter: marketing;  distributive trades;  processed agricultural produce;  trade policy
 Date Published: nan

 17. 7. 85 No L 184/9Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1960/85 of 16 July 1985 amending Regulation (EEC) No 2315/76 on the sale of butter from public storage Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market fn milk and milk products ('), as last amended by Regulation (EEC) No 1 298 /85 (2), and in particular Article 6 (7) thereof, Whereas Article 1 of Commission Regulation (EEC) No 2315/76 (3), as last amended by Regulation (EEC) No 734/84 (4), lays down that the product put up for sale must have been put into storage by the interven ­ tion agency before 1 February 1983 ; Whereas, in view of the development of stocks, these sales should be extended to butter taken into storage before 1 June 1983 ; HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 2315/76, '1 February 1983 ' is hereby replaced by '1 June 1983'. Article 2 This Regulation shall enter into into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 July 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 137, 27. 5 . 1985, p. 5 . 0 OJ No L 261 , 25 . 9 . 1976, p. 12 . (4) OJ No L 78 , 22 . 3 . 1984, p. 8 .